*1221Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered August 19, 2005 in a proceeding pursuant to Family Court Act article 6. The order, among other things, terminated respondent’s parental rights with respect to her two children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent, Melinda K., appeals from an order that, inter alia, revoked a suspended judgment entered upon a finding of permanent neglect and terminated her parental rights with respect to her two children. We conclude that Family Court properly terminated respondent’s parental rights with respect to both children. Family Court Act §§ 631 and 633 allow a court to suspend judgment for up to one year, providing a brief grace period designed to prepare a parent, previously found to have permanently neglected his or her child, to be reunited with the child (see Matter of Michael B., 80 NY2d 299, 310-311 [1992]).
Here, the court properly found that respondent violated at least one of the terms of the suspended judgment and thus properly revoked the suspended judgment and terminated respondent’s parental rights (see Matter of Mercedes L., 12 AD3d 1184, 1185 [2004]; see also Matter of Robert T., 270 AD2d 961 [2000], lv denied 95 NY2d 758 [2000]). Present — Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.